                                        Case 2:19-cv-01256-GMN-DJA Document 24
                                                                            23 Filed 08/10/20
                                                                                     08/07/20 Page 1 of 3




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        Shannon R. Borden, Esq., Bar No. 15180
                                    6   Email: srb@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    7   10161 Park Run Drive, Ste. 150
                                    8   Las Vegas, Nevada 89145
                                        Telephone: (702) 835-6803
                                    9   Facsimile: (702) 920-8669

                                   10   Attorneys for Defendant Global Equity Holdings, Inc.
                                   11
                                                                   UNITED STATES DISTRICT COURT
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                                          DISTRICT OF NEVADA
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                         CESAR Z. MARAVILLA,                              Case No. 2:19-cv-01256-GMN-DJA
                                   14
                                                                      Plaintiff,          STIPULATION AND PROPOSED
                                   15
                                                                                          ORDER PERMITTING LIMITED
                                   16    v.                                               DEPOSITIONS FOLLOWING THE
                                                                                          CLOSE OF DISCOVERY
                                   17    GLOBAL EQUITY HOLDINGS, INC. dba
                                         COLLECT SOURCE,
                                   18
                                                                     Defendant.
                                   19
                                   20

                                   21          Plaintiff Cesar Z. Maravilla ("Plaintiff"), by and through his counsel of record, David H.

                                   22   Krieger, Esq. of Krieger Law Group, LLC and Charles L. Geisendorf, Esq. of Charles L.

                                   23   Geisendorf, Ltd. and Defendant Global Equity Holdings, Inc. dba Collect Source ("Defendant"),

                                   24   by and through its counsel of record, Jarrod L. Rickard, Esq. of Semenza Kircher Rickard,

                                   25   hereby file this Stipulation and Proposed Order Permitting Limited Depositions Following the

                                   26   Close of Discovery.

                                   27   ///

                                   28   ///


                                                                                   1
                                        Case 2:19-cv-01256-GMN-DJA Document 24
                                                                            23 Filed 08/10/20
                                                                                     08/07/20 Page 2 of 3




                                    1          A.         Discovery That Remains to be Completed.

                                    2          Defendant's corporate designee's deposition and Plaintiff's deposition were previously

                                    3   noticed during the discovery period. The parties previously agreed to vacate these deposition

                                    4   dates and continue the discovery deadline by 60 days to engage in what they hoped will be

                                    5   productive settlement discussions. The parties agreed that in the event the case did not settle, the

                                    6   Defendant's deposition must take place before Plaintiff's and the parties reserve their rights to

                                    7   raise any discovery deficiencies and move to compel as needed consistent with LR 26-7 should

                                    8   the need arise.

                                    9          B.         Reasons for the Stipulation.

                                   10          The parties have been unable to reach a settlement but are still talking. However, the

                                   11   parties do not believe an additional discovery extension is necessary at this time as the only
SEMENZA KIRCHER RICKARD




                                   12   discovery remaining is the two previously noticed depositions. As such, the parties submit this
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13   stipulation in order to confirm their agreement that these depositions may occur outside the

                                   14   current discovery deadline. The parties reserve their rights to raise any discovery deficiencies

                                   15   and move to compel as needed consistent with LR 26-7 should the need arise. Additionally, the

                                   16   parties reserve their rights to seek an extension of the formal discovery period should they

                                   17   believe it is warranted.

                                   18   ///

                                   19   ///

                                   20   ///

                                   21   ///

                                   22   ///

                                   23   ///

                                   24   ///

                                   25   ///

                                   26   ///

                                   27   ///

                                   28   ///


                                                                                     2
                                        Case 2:19-cv-01256-GMN-DJA Document 24
                                                                            23 Filed 08/10/20
                                                                                     08/07/20 Page 3 of 3




                                    1          Should the Court prefer to continue the discovery deadline, the parties have no objection.

                                    2          The parties request formal approval of their stipulation.

                                    3   DATED this 7th day of August, 2020.                DATED this 7th day of August, 2020.

                                    4   KRIEGER LAW GROUP, LLC                             CHARLES L. GEISENDORF, LTD.
                                    5   /s/ David H. Krieger                               /s/ Charles L. Geisendorf
                                    6   David H. Krieger, Bar No. 9086                     Charles L. Geisendorf, Bar No. 6985
                                        2850 W. Horizon Ridge Parkway                      2470 St. Rose Parkway, Suite 309
                                    7   Suite 200                                          Henderson, Nevada 89074
                                        Henderson, Nevada 89052
                                    8
                                        Attorneys for Plaintiff Cesar Z. Maravilla         Attorneys for Plaintiff Cesar Z. Maravilla
                                    9

                                   10
                                        DATED this 7th day of August, 2020.
                                   11
                                        SEMENZA KIRCHER RICKARD
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                        /s/ Jarrod L. Rickard
                                   13
                                        Lawrence J. Semenza, III, Bar No. 7174
                                   14   Christopher D. Kircher, Bar No. 11176
                                        Jarrod L. Rickard, Bar No. 10203
                                   15   Katie L. Cannata, Bar No. 14848
                                        Shannon R. Borden, Bar No. 15180
                                   16   10161 Park Run Dr., Ste. 150
                                        Las Vegas, Nevada 89145
                                   17

                                   18   Attorneys for Defendant Global Equity
                                        Holdings, Inc. dba Collect Source
                                   19
                                   20          IT IS SO ORDERED.
                                   21

                                   22                                        UNITED STATES MAGISTRATE JUDGE

                                   23                                                      August 10, 2020
                                                                             DATED:
                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                     3
